Citation Nr: 1225126	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  03-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2003 and March 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied the above claims, respectively.  

In July 2005, the Veteran testified at a personal hearing before a Veteran Law Judge (VLJ) of the Board, who subsequently retired during the pendency of the appeal.  

In November 2005 the Board remanded the case to the RO for further development.

In January 2009, the Veteran requested that he be scheduled for an additional Board hearing.  In February 2009 the Board remanded the case to the RO to schedule such hearing.  The Veteran then testified in November 2010 via videoconference before the undersigned VLJ.

In December 2010 the Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that Veteran's bilateral hearing loss first manifested many years after service and is not related to his service or to any aspect thereof, including exposure to loud noise in service.

2.  The preponderance of the evidence shows that Veteran's tinnitus first manifested many years after service and is not related to his service or to any aspect thereof, including exposure to loud noise in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during military service; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated during military service; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant between September 2002 and January 2011, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection. These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an October 2011 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA examinations regarding his rating claims. VA examined the medical history of the claimed conditions for compensation purposes addressing the claims.  Additionally, the Board obtained a Veterans Health Administration (VHA) opinion from an otolaryngologist.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a VLJ, which was conducted most recently in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the November 2010 hearing, the VLJ discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

II.  Merits of the Right Ear Hearing Loss Service Connection Claim

The Veteran asserts entitlement to service connection for bilateral hearing loss and for tinnitus, which he believes are due to his exposure to various weapons fire including the M14, hand grenades and other weapons while in service including during basic training and subsequent service including duties along the Demilitarized Zone (DMZ) in South Korea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, where a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The record shows that the Veteran served from April 1968 to April 1970, including service in Korea for about one year with a principal duty of voucher examination specialist and pay specialist.  His decorations included Expert M-14 (Rifle) Badge.  

Service treatment records show that when hearing was measured in March 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

At that time the Veteran reported that he had not had any problems with ear trouble, running ears, or hearing loss.

VA and private treatment records on file are dated beginning in 2000.  A VA audiology consultation report dated in July 2002 contains the first post-service findings of hearing measurement.  At that time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
55
55
LEFT
50
40
40
45
55

At that time, word recognition scores were measured to be 96 percent at 80 dB in the right and left ears.  These findings and similar findings from an April 2004 VA consultation report both meet criteria under VA regulations to be considered a disability of bilateral impaired hearing for VA purposes.  38 C.F.R. § 3.385.  

At a July 2004 Decision Review Officer )(DRO) hearing, the Veteran testified that he was deployed to the DMZ in Korea 12 to 15 times or more, and each time was required to fire his rifle as needed and while in Korea he also went to the rifle range every two weeks and shot 100 rounds.  In addition, he reported that he first noticed a loss in his hearing in the mid-1970s.  See DRO Transcript, Jul. 8, 2004, p. 6.

Further, at the July 2005 Board hearing, the Veteran testified that he first noticed having hearing loss in the "last 10 years or so."  See Board Transcript, Jul. 19, 2005, p. 4.

In October 2008 the Veteran was afforded a VA Compensation and Pension audiological examination.  The Veteran reported having a history of tinnitus that was recurrent but not constant.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
45
65
65
LEFT
60
45
35
50
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed the Veteran with bilateral moderate to moderately severe sensorineural hearing loss.  On the basis of findings of normal hearing at separation from service, the Veteran having had both military and civilian noise exposure, and the examiner's general opinion that noise does not cause delayed onset of hearing loss, the examiner opined that the Veteran's (1) tinnitus was not likely (is less likely as not) caused by or a result of military noise exposure and (2) hearing loss was not caused by military noise exposure.

At a November 2010 videoconference hearing before the undersigned VLJ, the Veteran testified that he first noticed that he had diminished hearing acuity and ringing in his ears basically right after basic training.  He linked this to the firing of M-14 rifles, 30 and 50 caliber machine guns, and throwing hand grenades, all without aid of earplugs.  He testified that while in Korea, though his duties involved finance, on many occasions he had to go to the DMZ on alert and stood on perimeter watch without being issued ear protection.  He further testified indicating that he has had auditory symptoms persisting since then.  The Veteran is competent to attest to such symptoms as diminished hearing acuity compared to before, and to ringing in his ears.

In March 2011 the Veteran was afforded a VA Compensation and Pension audiological examination.  The Veteran reported a history of noise exposure in service from training weapons qualification and artillery exposure while stationed in Korea near the DMZ.  He reported that after service he worked in sales and marketing and denied any associated civilian noise history.  He reported having tinnitus since 1972.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
65
65
LEFT
60
50
45
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

The examiner diagnosed the Veteran with bilateral moderate to moderately severe sensorineural hearing loss.  On the basis of findings of the Veteran having normal hearing at the beginning of service and at separation from service, the examiner opined that the Veteran's hearing loss and tinnitus were not likely (less likely as not) caused by or a result of military noise exposure.

In September 2011 the Veteran was afforded a VA Compensation and Pension audiological examination.  The Veteran reported a history of noise exposure in service from small arms fire, grenades, and tactical vehicles.  He reported that after service he worked in sales and marketing and that he did target shooting once per week with use of hearing protection.  He reported having recurrent tinnitus for many years, which got worse in recent years.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
55
65
65
LEFT
55
55
55
60
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.

The audiologist diagnosed the Veteran as having bilateral moderate to moderately severe sensorineural hearing loss.  On the basis of findings of the Veteran having normal hearing at the beginning of service and at separation from service, that the Veteran's military occupational specialty was finance-considered to have a low probability of hazardous noise exposure, that there was no complaint in service of tinnitus, and that the Veteran reported no hearing loss or ear trouble in March 1970, the examiner opined that it was not likely (less likely as not) that hearing loss or tinnitus were caused by or a result of military noise.  In part, the examiner found the Veteran's statements as to the history of hearing loss and tinnitus not to be highly credible, due to variations in his responses at different times.

In February 2012 an otolaryngologist provided the Board a Veterans Health Administration (VHA) expert opinion based on review of the claims file.  Based on review of the claims folder, the physician opined that it is unlikely that the Veteran's hearing loss or tinnitus had an onset in service or was causally related to military service.  The physician stated that the opinion was based on the following rationale: (1) the Veteran having a normal audiogram at the time of discharge in March 1970, (2) the Veteran having reported no complaint of tinnitus at that time, and (3) findings of the report of the Institute of Medicine's Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present.  

The physician acknowledged that based on the Veteran's report, he was exposed to noise during service, including rifle, machine gun, grenade, and artillery fire.  However, he did not report significant exposure to continuous, high-decibel noise or report experiencing temporary threshold shifts during service.  The physician noted that the Veteran's primary military occupation was finance, and his exposure to firearms noise was episodic and limited.  

The physician also noted that the Veteran's report of developing auditory symptoms right after basic training was not supported by the medical record, which included a normal audiogram at discharge when the Veteran specifically denied any auditory symptoms.  The physician further noted that the next available audiogram was from July 2002, showing evidence of the development of sensorineural hearing loss during the 32-year interval from his audiogram at time of discharge from service.  The physician noted that potential causes for development of the hearing loss included the effects of noise exposure during the 32-year interval, as well as effects of aging, other medical conditions, and the Veteran's reports of use of firearms during this period after service.  

The physician opined that after consideration of the evidence of record, the preponderance of evidence supports a conclusion that the Veteran's hearing loss and tinnitus are unlikely to be secondary to noise exposure during military service, noting the evidence included (1) the Veteran's degree and duration of noise exposure during service, (2) the Veteran's normal audiogram and lack of symptoms at time of discharge, and (3) a lapse of 32 years before his next audiogram was performed during which time the Veteran admitted to noise exposure.  

On review of the foregoing evidence, the preponderance of the evidence is against a finding that either of the Veteran's claimed bilateral hearing loss or tinnitus is etiologically related to service.  First, there is no medical evidence in service of any hearing loss or any significant worsening of the Veteran's hearing acuity during service, or of tinnitus during service, both as reflected in the service treatment records on file.  Further, as will be more fully discussed below, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had a continuity of hearing loss or tinnitus since service.

There is no medical evidence of any hearing loss as defined by VA or of tinnitus within one year of separation from service so as to warrant service connection on the basis of presumption of an organic disease of the nervous system.  See 38 C.F.R. §§ 3.307, 3.309.  Given the extensive length of time between separation from service, and the date of the first evidence showing complaints of hearing loss and tinnitus and first diagnosis of a hearing loss as defined by VA and of tinnitus, the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus on a presumptive basis or on the basis of there being a continuity of symptomatology since service.  

In this regard, the Board acknowledges the Veteran's report during the November 2010 hearing that he has had hearing loss and tinnitus since service.  As noted above, during the July 2004 DRO hearing, he reported that he first noticed a loss in his hearing in the mid-1970s, and at the July 2005 Board hearing, he testified that he first noticed having hearing loss in the "last 10 years or so."  Because the Veteran has offered conflicting accounts of when he first noticed the onset of his hearing loss and tinnitus, the Board finds that his report of having hearing loss and tinnitus since service is not credible because his account has not been consistent throughout this appeal.

Further, as discussed above, the only medical opinions on the question are uniformly against a finding of a link between the Veteran's bilateral hearing loss and service, or between his tinnitus and service.   

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's bilateral hearing loss or tinnitus.  Rather, the evidence of record weighs against such a finding.  Thus, service connection for bilateral hearing loss or for tinnitus is not warranted.

In determining that service connection for bilateral hearing loss and tinnitus is not warranted, the Board has considered the Veteran's assertions that his hearing loss and tinnitus are related to his service.  As noted above, the Board finds his account of a continuity of hearing loss and tinnitus since service to be not credible.  Further, to the extent that he ascribes his current hearing loss and tinnitus to exposure to noise in service, his opinion is not as probative as those offered by the three VA examiners and the expert who provided the VHA expert opinion.  The VA examiners and the VHA specialist have specific training and learned knowledge that affords them a probative basis to determine the origin and onset of the conditions, and the examiners have offered reasoning a rationale in support of their assessments.  Thus, although the Veteran asserts that his noise exposure during service resulted in the current diagnoses, his statements are outweighed by the medical nexus opinions offered by the VA medical professionals, who based their opinions on a review of the Veteran's medical records, the Veteran's lay report of the onset of his disability, the results of objective testing in the case of the VA examinations, and their specialized training.

In sum, the weight of the credible evidence shows that the Veteran's bilateral hearing loss and tinnitus first manifested many years after service are not related to service or any incident therein.  As the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, these claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


